United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.G., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Dayton, OH,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-854
Issued: October 19, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 11, 2009 appellant filed a timely appeal from a June 2, 2008 decision of the
Office of Workers’ Compensation Programs denying her claim for a traumatic injury on
April 12, 2008 and a November 14, 2008 decision denying her request for reconsideration.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUES
The issues are: (1) whether appellant sustained a left hip and groin injury on April 12,
2008 while in the performance of duty; and (2) whether the Office abused its discretion in
denying her request for reconsideration.
FACTUAL HISTORY
On April 14, 2008 appellant, then a 53-year-old mail handler, filed a traumatic injury
claim alleging that at approximately 2:00 a.m. on April 12, 2008 she felt sharp pains in her left

hip and groin while sweeping out a flat sorting machine. Susan Shaner, a superviser, stated that,
at approximately 3:30 a.m., appellant requested transportation to the emergency room because of
left leg pain. Appellant indicated that she felt fine upon arrival at work but later felt a sharp pain
in her groin which radiated into her upper left leg and left hip. Ms. Shaner instructed her to go to
the break room to wait for the paramedics. Appellant appeared to walk normally and without
pain. When the paramedics arrived, she appeared to walk normally as she left with them. Linda
Peters, another supervisor, observed that appellant did not appear to be in pain when she left with
the paramedics. An emergency room discharge form dated April 11, 2008 contained a diagnosis
of left hip strain with no history provided.
By letter dated April 28, 2008, the Office asked appellant to submit additional factual
evidence establishing that the claimed incident on April 12, 2008 occurred as alleged and
medical evidence establishing causal relationship between the work incident and a diagnosed
medical condition.
In a May 14, 2008 report, Dr. Pietro Seni, a Board-certified orthopedic surgeon, stated
that appellant had pain in her left hip and groin radiating to her thigh. The groin pain began two
weeks earlier at work while she was sweeping a machine and the task required a twisting
movement getting the mail tubs, pulling them off the conveyor belt and loading them into other
equipment. The weight of the tubs varied between 2 and 50 pounds. Appellant reported that she
pulled a groin muscle in February. She indicated that she had a previous diagnosis of hip
osteoarthritis. Findings on physical examination included negative straight leg raising, almost
full range of motion of the hip and tenderness over the greater trochanter area of the hip. An
x-ray of the pelvis revealed degenerative arthritic changes, particularly in the left hip. Dr. Seni
gave appellant an injection in the greater trochanter bursa. He indicated that the injection should
relieve much of her pain if the cause was trochanteric bursitis. Dr. Seni indicated that further
tests would be required for a diagnosis if trochanteric bursitis was not the cause of appellant’s
pain.
By decision dated June 2, 2008, the Office denied appellant’s claim on the grounds that
the evidence did not establish that she sustained a left hip and groin injury on April 12, 2008
causally related to factors of her employment.
In a June 4, 2008 report, Dr. Seni indicated that the trochanteric bursa injection had
provided minimal left hip pain relief. On physical examination, appellant had limited painful
range of motion of the hip and trochanter pain. Dr. Seni gave her another hip injection and stated
that, if she did not experience substantial relief, she might need a total joint replacement. On
June 25, 2008 he reported that the June 4, 2008 left hip injection provided minimal relief from
her groin pain. Appellant provided x-rays from her primary care physician who had diagnosed
mild osteoarthritis of both hips. Dr. Seni noted that the x-rays revealed some arthritic changes of
both hips. He recommended further testing, including a bone scan and possible magnetic
resonance imaging (MRI) scan.
On October 20, 2008 appellant requested reconsideration. She stated that Dr. Seni did
not have a complete history when he examined her. Appellant indicated that the diagnosis of
mild hip arthritis was not made until she had worked at the employing establishment for one
year. She asserted that her job, which included eight hours of walking, twisting and turning

2

while lifting heavy tubs of mail and pushing and pulling heavy equipment, aggravated her
underlying osteoarthritis.
By decision dated November 14, 2008, the Office denied appellant’s request for
reconsideration on the grounds that the evidence was not sufficient to warrant further merit
review.1
LEGAL PRECEDENT
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.2 Second, the employee must submit
medical evidence to establish that the employment incident caused a personal injury.3 An
employee may establish that the employment incident occurred as alleged but fail to show that
his or her disability or condition relates to the employment incident.
To establish a causal relationship between an employee’s condition and any disability
claimed and the employment event or incident, he or she must submit rationalized medical
opinion evidence based on a complete factual and medical background supporting such a causal
relationship. Rationalized medical opinion evidence is medical evidence which includes a
physician’s opinion on the issue of whether there is a causal relationship between the employee’s
diagnosed condition and the compensable employment factors. The opinion of the physician
must be based on a complete factual and medical background of the employee, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the claimant.4
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that an employee’s claimed condition became apparent during a period of
employment nor her belief that her condition was aggravated by her employment is sufficient to
establish causal relationship.5

1

Subsequent to the November 14, 2008 Office decision, additional evidence was associated with the file. The
Board’s jurisdiction is limited to the evidence that was before the Office at the time it issued its final decision. See
20 C.F.R. § 501.2(c). The Board may not consider this evidence for the first time on appeal.
2

Bonnie A. Contreras, 57 ECAB 364, 367 (2006); Edward C. Lawrence, 19 ECAB 442, 445 (1968).

3

T.H., 59 ECAB ___ (Docket No. 07-2300, issued March 7, 2008); John J. Carlone, 41 ECAB 354, 35657 (1989).
4

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).
5

D.I., 59 ECAB ___ (Docket No. 07-1534, issued November 6, 2007); Ruth R. Price, 16 ECAB 688, 691 (1965).

3

ANALYSIS
The Board finds that the evidence is insufficient to establish that appellant sustained a left
hip and groin injury on April 12, 2008 while in the performance of duty.
Appellant alleged that she sustained a work-related injury on April 12, 2008 when she
felt sharp pains in her left hip and groin while sweeping out a flat sorting machine. An
emergency room discharge form contained a diagnosis of left hip strain with no history provided.
On May 14, 2008 Dr. Seni stated that appellant had pain in her left hip and groin that
began two weeks earlier while she was sweeping a mail sorting machine. This task required a
twisting movement getting the mail tubs, pulling them off the conveyor belt and into other
equipment. Appellant reported that she pulled a groin muscle in February. Dr. Seni provided
findings on physical examination included negative straight leg raising, almost full range of
motion of the hip and tenderness over the greater trochanter area of the hip. An x-ray of the
pelvis revealed degenerative arthritic changes, particularly in the left hip. Dr. Seni gave
appellant an injection in the greater trochanter bursa and indicated that further tests would be
required for a diagnosis if trochanteric bursitis was not the cause of appellant’s pain. He did not
provide a medical opinion as to the cause of appellant’s left hip and groin pain. Dr. Seni made a
tentative diagnosis of trochanteric bursitis. He did not provide a final diagnosis or explain how
appellant’s left hip and groin pain were caused or aggravated by her job duties on April 12, 2008
or any other employment factor. Lacking a specific diagnosis and medical rationale explaining
causal relationship, Dr. Seni’s report is not sufficient to establish that appellant sustained a workrelated injury on April 12, 2008.
The Office advised appellant of the medical evidence needed to establish that her hip
condition was causally related to her employment. Appellant did not provide such medical
evidence. There is no medical evidence of record containing a complete and accurate factual and
medical background, physical findings on examination and medical rationale explaining how
appellant’s left hip and groin conditions were causally related to the April 12, 2008 incident at
work or other factors of her employment. Therefore, the Office properly denied her claim.
On appeal, appellant asserts that the diagnosis of hip arthritis was not made until she had
worked at the employing establishment for one year. She asserted that her job, which included
eight hours of walking, twisting and turning while lifting heavy tubs of mail and pushing and
pulling heavy equipment, aggravated her underlying osteoarthritis. However, there is no medical
evidence establishing that appellant’s hip osteoarthritis was aggravated by her employment.
LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of the Federal Employees’ Compensation Act6 does not entitle a claimant
to a review of an Office decision as a matter of right. This section vests the Office with
discretionary authority to determine whether it will review an award for or against

6

5 U.S.C. §§ 8101-8193.

4

compensation.7 The Office, through regulations, has imposed limitations on the exercise of its
discretionary authority under section 8128(a).8
To require the Office to reopen a case for merit review under section 8128(a) of the Act,9
the Office’s regulations provide that the evidence or argument submitted by a claimant must
(1) show that the Office erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by the Office; or (3) constitute relevant and
pertinent new evidence not previously considered by the Office.10 To be entitled to a merit
review of an Office decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.11 When a claimant fails to
meet one of the above standards, the Office will deny the application for reconsideration without
reopening the case for review on the merits.12
ANALYSIS -- ISSUE 2
In her request for reconsideration, appellant alleged that her underlying hip osteoarthritis
was aggravated by her physical job requirements performed during her one-year employment. In
a June 4, 2008 report, Dr. Seni indicated that he gave appellant another hip injection and opined
that, if she did not experience substantial relief, she might need a total joint replacement. On
June 25, 2008 Dr. Seni reviewed x-rays which revealed arthritic changes of both hips. He
recommended further testing, including a bone scan and possible MRI scan. Dr. Seni did not
provide a rationalized medical opinion addressing the issue of causal relationship. The June 2,
2008 decision denied appellant’s claim because she failed to provide medical evidence
establishing causal relationship. Because appellant did not submit evidence or argument that
showed that the Office erroneously applied or interpreted a specific point of law, advanced a
relevant legal argument not previously considered or constituted relevant and pertinent new
evidence not previously considered by the Office, it properly denied his request for
reconsideration.
CONCLUSION
The Board finds that appellant failed to establish that she sustained an injury on April 12,
2008 while in the performance of duty. The Board further finds that the Office did not abuse its
discretion in denying appellant’s request for reconsideration.

7

5 U.S.C. § 8128(a).

8

Annette Louise, 54 ECAB 783, 789-90 (2003).

9

Under section 8128(a) of the Act, “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on [his or her] own motion or on application.” 5 U.S.C. § 8128(a).
10

20 C.F.R. § 10.606(b)(2).

11

Id. at § 10.607(a).

12

Id. at § 10.608(b).

5

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated November 14 and June 2, 2008 are affirmed.
Issued: October 19, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

